Citation Nr: 1637985	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-22 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for depression with sleep problems, night sweats, and suicidal ideation, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA Regional Office (RO) in Portland, Oregon.

In July 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for depression and an initial compensable rating for bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has tinnitus that is as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the issue decided herein, and is remanding the remaining issues on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., tinnitus) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's service treatment records (STRs) include both his December 1968 enlistment and June 1972 separation examinations, which revealed clinically normal ears.  In his reports of medical history, the Veteran denied any ear trouble.  

The Veteran was afforded a VA examination in October 2009.  The examiner noted that there were no reports of tinnitus.  The examiner opined that the claimed tinnitus was not caused by or a result of military service.  The rationale was that the opinion was given based on clinical experience, evidence reviewed in records, and evidence provided by the Veteran.    

At his July 2016 hearing, the Veteran testified about having tinnitus at the time he was discharged from service.  August 2013 Hearing Transcript (T.) at 5.  He testified that it came and went.  Id.  

Based on a review of the evidence, the Board concludes that a finding of service connection is warranted.  As the Veteran is currently service-connected for bilateral hearing loss based on his military noise exposure, in-service acoustic trauma is conceded.  When affording him the benefit-of-the-doubt, the evidence supports a finding that he currently has tinnitus.  Although the Veteran did not report tinnitus at the 2009 VA examination, considering his testimony that his tinnitus came and went, such is a reasonable explanation for why tinnitus was not reported at the time of the examination.  The Veteran is competent and credible to testify that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  Consequently, the Board concedes that the Veteran currently has tinnitus.  

The evidence also supports a finding that his current tinnitus is related to his military service.  Of particular importance to the Board is the Veteran's testimony at his hearing indicating that he has had tinnitus since he was discharged from service.  Therefore, in light of the Veteran having in-service acoustic trauma and his competent and credible testimony, the Board finds that service connection for tinnitus is granted.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  
REMAND

Regrettably, a remand is necessary for the remaining issues.  Regarding the issue of service connection for depression with sleep problems, night sweats, and suicidal ideation, the Veteran testified that he was claiming such as secondary to the service-connected PTSD.  T. at 2.  A May 2014 VA examiner diagnosed the Veteran with depression secondary to medical conditions of chronic pain and hepatitis C.  In light of the Veteran's recent testimony, the Board concludes that an addendum opinion addressing whether his depression is secondary to PTSD would be beneficial.  

As for the Veteran's bilateral hearing loss, he was provided a VA examination in 2009; his testimony indicates that his bilateral hearing loss may have worsened since that examination.  Id. at 3.  Consequently, a remand for a new examination to assess the current level of severity of this disability is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the May 2014 VA psychiatric examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of diagnosed depression.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's depression had its onset in service, is related to the Veteran's military service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD [If the Veteran's depression is found to have been aggravated by the service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Accord the Veteran an appropriate VA examination to determine the severity of the service-connected bilateral hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

All required testing must be accomplished, to include reporting of current audiometric findings and Maryland CNC testing.  The examiner should also provide a description of the functional effects of the Veteran's bilateral hearing loss disability.

A complete rationale should be given for all opinions and conclusions expressed.  
4.  Ensure that the opinion and examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


